PEARSON, Judge,
(dissenting in part and concurring in.part).
As I see it, the trial judge’s finding that one paying a sales tax on food, beverages, or lodging when he is presented with a bill for such things should be presumed to have paid the tax involuntarily is in accord with reason — especially when, as the trial judge points out is true in this case, the suit for recovery is filed promptly.
The rule to the contrary was established in suits to recover payment of taxes on land. The reasoning which supports those cases is not applicable to the “invisible” taxes in which modern society delights. I would affirm the clearly reasoned opinion of the trial judge in this particular.
I reach the same decision as the rest of the court upon the cross-appeal. The trial judge correctly determined that this was not a class suit.